> WwW WN

oOo Co ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00090-MMD-CBC Document 33 Filed 08/21/19 Page 1of3

AARON D. FORD
Attorney General
DENNIS W. HOUGH, Bar No. 11995
Deputy Attorney General
State of Nevada
Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684-1254
E-mail: dhough@ag.nv.gov

Attorneys for Defendant
Amber Fryer
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

EUGENE COINS, JR.,
Case No. 3:17-cv-00090-MMD-CBC

Plaintiff,
MOTION FOR EXTENSION OF TIME TO
v. SERVE DISCOVERY RESPONSES TO
PLAINTIFF’S INTERROGATORIES
FRYE, et al., (SET ONE) (First Request)
Defendants.

 

Defendant, Amber Fryer, by and through counsel, Aaron D. Ford, Attorney General of the State
of Nevada, and Dennis W. Hough, Deputy Attorney General, hereby submit this Motion for Extension of
Time to Serve Discovery Responses to Plaintiff's Interrogatories, set one, (First Request). This Motion
is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and
Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendant respectfully requests a fourteen (14) day extension of time out from the current
deadline of August 21, 2019, to serve responses to Plaintiff's Interrogatories, set one, in this case.
Counsel for Defendant is confronted with numerous competing deadlines and a high workload due to
staffing changes in the Office of the Attorney General.

//1
///
///

 
& Ww NWN

oOo fo NH HN NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00090-MMD-CBC Document 33 Filed 08/21/19 Page 2 of 3

However, such obstacles are currently being resolved and the requested extension of time should afford

Defendant adequate time to serve discovery responses in this case.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:
When an act may or must be done within a specified time, the court may, for
good cause, extend the time: (A) with or without motion or notice if the court
acts, or if a request is made, before the original time or its extension expires; or

(B) on motion made after the time has expired if the party failed to act because of
excusable neglect.

Defendant’s request is timely and its limited nature will not hinder or prejudice Plaintiff's case, but will
allow for thorough responses to Plaintiff's discovery requests. The requested fourteen (14) day
extension of time should permit Defendant time to adequately research and respond to Plaintiff's
discovery requests. Defendant asserts that the requisite good cause is present to warrant the requested
extension of time.

For these reasons, Defendant respectfully requests a fourteen (14) day extension of time from
the current deadline to serve discovery responses in this case, with a new deadline to and including
Wednesday, September 4, 2019.

DATED this 21st day of August 2019.

AARON D. FORD
Attorney General

“
“ 4
By: A ky Kh
DENNIS W. HOUGH
Deputy Attorney General

Attorneys for Defendants

SO ORDERED

   
 

 
Oo cof SNS DH AW & WD NO —

Ny NY NY NY NY NY NY NY NO | F[- - FF F Fe FF hE 0h hULU
ont NWN NW Bs WN —|-— CO OBO Fe NY DH DH SF WY NY —- &

 

 

Case 3:17-cv-00090-MMD-CBC Document 33 Filed 08/21/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 21st day of August, 2019, I caused to be deposited for mailing a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO SERVE DISCOVERY RESPONSES TO
PLAINTIFF’S INTERROGATORIES (SET ONE) (First Request), to the following:

Eugene Coins, #87350

Warm Springs Correctional Center
P.O. Box 7007

Carson City, NV 89702

[coda al Pena ntig
An employee of the
Office of the Attorney General

 

 
